Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment after non-final office action on October 25, 2021 is acknowledged.  Claims 13 and 15 were amended and claims 1-20 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  The restriction is deemed proper and is made FINAL in this office action.  Claims 1-12 and 16-20 are withdrawn as being drawn to non-elected inventions/species.  Claims 13-15 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 13 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprecher (US5728674 A) in view of Genscript (Peptide Modification Services, GenScript, genscript.com/peptide_modification.html, accessed on 7/27/2021) is withdrawn in view of amendment of the claims filed October 25, 2021.

The rejection of claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9366684 B2 in view of Genscript (Peptide Modification Services, GenScript, genscript.com/peptide_modification.html, accessed on 7/27/2021) is withdrawn in view of the filing and approval of a terminal disclaimer on November 11, 2021.

New Claim Objections
Claim 15 is objected to for the following informality:  Given that SEQ ID NO: 10 requires N-terminal Acetylation (based on the sequence listing for SEQ ID NO:10), the limitation of “(b) comprises an acylated N-terminus” should be removed as it is redundant.  Furthermore the limitation “said at least on peptide: (a) consists of 10 to 18 amino acids…” should be replaced with –said at least one peptide

New Specification Objection
The specification is objected to for the following reason: It appears that in Table 1, page 30, Applicants incorrectly labeled the sequences starting at “SEQ ID NO: 10”.  The sequence in Table 1 for SEQ ID NO: 10 should be SEQ ID NO: 8, the sequence for SEQ ID NO: 11 should be SEQ ID NO: 9 etc…  Applicant should correct these errors throughout Table 1.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprecher (WO9512674)  in view of Genscript (Peptide Modification Services, GenScript, genscript.com/peptide_modification.html, accessed on 7/27/2021, cited previously).
Sprecher teaches a method of inhibiting blood coagulation comprising administering a pharmaceutical composition comprising Kunitz-type inhibitor (see claims 17, 20-21 and 28).  Sprecher teaches wherein the inhibitor comprises the sequence Xaa Cys Leu Leu Pro Leu Asp Tyr Gly Pro Cys Arg Ala Leu wherein Xaa can be any amino acid except cysteine (see claim 17).  The peptide above is identical to instant SEQ ID NO: 11 except wherein Xaa is ILE.  However, Sprecher teaches that Xaa can be any amino acid other than Cys which would encompass ILE.  Furthermore, Sprecher teaches wherein the inhibitor comprises amino acids 34 through 152 of SEQ ID NO: 2 which would comprise instant SEQ ID NO: 11 (see Example 5).
Sprecher is silent to wherein the peptide comprises an acylated N-terminus.
However, Genscript teaches a peptide with terminal amidation (C-terminus) or acetylation (N-terminus) will remove its charge and help it imitate its natural structure (amide, CONH2). In addition, this modification makes the resulting peptide more stable towards enzymatic degradation resulting from exopeptidases.
It would have been obvious at the time the invention was filed to acetylate the peptide of Sprecher comprising instant SEQ ID NO: 11 at the N-terminus.  One of ordinary skill in the art would have been motivated to do so to make the peptide similar to its natural structure and make the peptide more stable towards enzymatic degradation.  There is a reasonable expectation of success given that N-terminal acetylation of peptides Is routine the art for preventing peptide degradation and preserving its activity.  



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654